In a claim for damages for false arrest and malicious prosecution, the claimants appeal from a judgment of the Court of Claims (Silverman, J.), dated December 4, 1991, which, after a bifurcated nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The court’s finding that there was probable cause for the warrantless arrest of the claimants was not against the weight of the credible evidence (see, La Voie v State of New York, 91 AD2d 749). The claimant Teresa Linehan resisted the efforts of a court officer to keep her away from the area where a disturbance was taking place. There was also evidence that the claimant Daniel Linehan resisted another court officer’s efforts to restrain him in the aforementioned area. Thus, the court did not err in finding that there was probable cause to arrest the claimants for obstructing governmental administration in the second degree, and dismissing the claimants’ claims. Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.